Title: To James Madison from Robert Smith, 5 April 1803 (Abstract)
From: Smith, Robert
To: Madison, James


5 April 1803, Navy Department. Encloses a letter “this day received” from Israel Whelen in reply to a 26 Mar. letter from Smith requesting information about the stores due to the dey of Algiers. “As the subject is new to us, I beg the favor of you to let Mr Wagner make out a list of the articles wanted.”
 

   
   RC and enclosure (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Letters to Secretary of State). RC 1 p. In a clerk’s hand, signed by Smith. Docketed by Wagner as received 6 Apr. For enclosure, see n. 1.



   
   Smith enclosed a 31 Mar. 1803 letter from Israel Whelen (3 pp.), reporting that the latter’s only information on “the Algerine business” came from the State Department and in two letters from O’Brien. O’Brien’s first letter, which was undated, was received on 24 Dec. 1800, contained copies of earlier dispatches, and repeated the complaints of the dey on the quality of articles previously sent. O’Brien’s 18 May 1802 letter, received on 16 Aug. 1802, noted that they were still awaiting the spikes, timber, plank, and other commissioned articles for the annuity as well as “sundry Articles intended as presents to aid the settling the Annuities.” Whelen informed Smith that he had a “very extensive list” of oak and pine timber sent by Secretary of State John Marshall on 28 Oct. 1800. A “considerable part” of the oak was shipped on the George Washington. Invoices and other related papers were in the State Department, so far as he knew. The irregular shape of much of the oak made it difficult to obtain, and the room it required “occasioned the freight to be enormous.” From what he had seen of the accounts transmitted by O’Brien, he wrote, “many articles were credited at but one third or fourth part of the cost here, counting nothing for the freight or cost of presents that Mr. OBrien represented as necessary to obtain even that allowance.” Spikes could be obtained cheaply in Philadelphia, but timber would be difficult and expensive, and cutting it to the required pattern would “require considerable time.” He suggested Wagner could furnish more information on the business than anyone else.


